Case: 20-1370     Document: 38    Page: 1    Filed: 08/04/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

  GORDON GRAVELLE, OPERATING AS CODEPRO
            MANUFACTURING,
              Plaintiff-Appellant

                             v.

                KABA ILCO CORPORATION,
                     Defendant-Appellee
                   ______________________

                         2020-1370
                   ______________________

     Appeal from the United States District Court for the
 Eastern District of North Carolina in No. 5:13-cv-00642-
 FL, Judge Louise Wood Flanagan.
                  ______________________

                   Decided: August 4, 2021
                   ______________________

     GORDON GRAVELLE, Thunder Bay, Ontario, Canada,
 pro se.

    ALBERT P. ALLAN, Allan Law Firm, PLLC, Charlotte,
 NC, for defendant-appellee.
                 ______________________

    Before NEWMAN, CLEVENGER, and TARANTO, Circuit
                       Judges.
Case: 20-1370    Document: 38      Page: 2    Filed: 08/04/2021




 2                        GRAVELLE   v. KABA ILCO CORPORATION



 PER CURIAM.
      Gordon Gravelle filed this case against Kaba Ilco Corp.
 (Kaba), alleging federal- and state-law wrongs. The dis-
 trict court entered judgment against him on the merits and
 awarded attorneys’ fees against him. After that award be-
 came final without his filing an appeal, he filed a motion,
 under Federal Rule of Civil Procedure 60(b), for relief from
 the court’s fee award. The court denied the motion. Grav-
 elle v. Kaba Ilco Corp., No. 5:13-cv-00642, 2019 WL
 6851605 (E.D.N.C. Dec. 16, 2019) (Rule 60(b) Order). On
 Mr. Gravelle’s appeal, we affirm the denial of the Rule
 60(b) motion.
                               I
     Mr. Gravelle asserted three causes of action against
 Kaba under the Patent Act, the Lanham Act, and North
 Carolina law. The district court granted summary judg-
 ment in Kaba’s favor on the merits of the claims and also
 awarded attorneys’ fees to Kaba. When Mr. Gravelle ap-
 pealed, we affirmed the summary judgment in Kaba’s fa-
 vor, but we vacated the fee award and remanded for
 reconsideration of the fees issue. Gravelle v. Kaba Ilco
 Corp., 684 F. App’x 974 (Fed. Cir. 2017).
     On remand, Kaba filed a new motion for fees. When no
 response from Mr. Gravelle had arrived at court by the due
 date, the district court granted the motion for attorneys’
 fees in part, finding that Kaba was entitled to fees for pre-
 vailing on the federal claims (but not the state-law claim),
 but leaving the amount of fees to be determined later.
 Gravelle v. Kaba Ilco Corp., No. 5:13-cv-00642, 2018 WL
 10320623 (E.D.N.C. Mar. 16, 2018) (Fees Entitlement Or-
 der).
     Three days later, on March 19, 2018, the court received
 Mr. Gravelle’s untimely response to Kaba’s motion. The
 court construed the untimely filing as a motion for recon-
 sideration of the March 16, 2018 order. The court denied
Case: 20-1370     Document: 38      Page: 3     Filed: 08/04/2021




 GRAVELLE   v. KABA ILCO CORPORATION                           3



 the motion, rejecting Mr. Gravelle’s argument that he was
 the true prevailing party in the case. Order, Gravelle v.
 Kaba Ilco Corp., No. 5:13-cv-00642 (E.D.N.C. Nov. 2, 2018),
 ECF No. 111 (Order on Motion to Reconsider).
     Kaba then made a submission detailing the amount of
 fees it claimed. Mr. Gravelle did not respond to the sub-
 mission. On August 8, 2019, the court entered an order
 awarding $68,393.49 in attorneys’ fees to Kaba. Gravelle
 v. Kaba Ilco Corp., No. 5:13-cv-00642, 2019 WL 7584527,
 at *5 (E.D.N.C. Aug. 8, 2019) (Final Fees Order).
      On November 1, 2019, Mr. Gravelle filed the Rule 60(b)
 motion at issue now. He sought relief from the court’s
 grant of attorneys’ fees on the ground that the district court
 should have excused the lateness of his March 19, 2018 fil-
 ing (based on excusable neglect) and therefore, in deciding
 the question of entitlement to fees, should have treated the
 arguments in that filing simply as a response to Kaba’s mo-
 tion for fees, not as a motion for reconsideration (for which
 his burden was heavier) of the already-entered Fees Enti-
 tlement Order of March 16, 2018. Appx. 28–29. The late-
 ness of arrival of the March 19, 2018 filing, he said, was
 caused by a delivery error. In the Rule 60(b) motion, Mr.
 Gravelle also sought leave to supplement the March 19,
 2018 filing to address why fees were not appropriate—spe-
 cifically to provide “substantial justification” for his litiga-
 tion behavior, such as his failure to attend a required
 deposition, which the court considered in granting fees. He
 merely sought leave to present such justifications; he did
 not provide them in the Rule 60(b) motion itself.
     On December 16, 2019, the district court denied Mr.
 Gravelle’s motion. Rule 60(b) Order, 2019 WL 6851605, at
 *1. The court determined that Mr. Gravelle failed to satisfy
 the threshold conditions for relief under Rule 60(b) because
 his Rule 60(b) motion was untimely and failed to demon-
 strate that he had a meritorious defense to the award of
 attorneys’ fees. Id. at *2–3. The court therefore did not
Case: 20-1370     Document: 38      Page: 4   Filed: 08/04/2021




 4                        GRAVELLE   v. KABA ILCO CORPORATION



 “address whether the mailing delay constitutes excusable
 neglect.” Id. at *3 n.2.
     Mr. Gravelle timely appealed. We have jurisdiction un-
 der 28 U.S.C. § 1295(a)(1).
                               II
     We review a district court’s denial of a Rule 60(b) mo-
 tion under the law of the regional circuit, here the Fourth
 Circuit. Rembrandt Vision Techs., L.P. v. Johnson & John-
 son Vision Care, Inc., 818 F.3d 1320, 1324 (Fed. Cir. 2016).
 We thus review the denial for an abuse of discretion. Wells
 Fargo Bank, N.A. v. AMH Roman Two NC, LLC, 859 F.3d
 295, 299 (4th Cir. 2017). We “do not review the merits of
 the underlying order but rather only whether the movant
 satisfied the requirements for Rule 60(b) relief.” Id.
     Rule 60(b) allows a court to “relieve a party . . . from a
 final judgment, order, or proceeding” for, among other
 things, “mistake, inadvertence, surprise, or excusable ne-
 glect.” Fed. R. Civ. P. 60(b). A party must first demon-
 strate “(1) timeliness, (2) a meritorious defense, (3) a lack
 of unfair prejudice to the opposing party, and (4) excep-
 tional circumstances.” Wells Fargo, 895 F.3d at 299. “After
 a party has crossed this initial threshold, [it] then must
 satisfy one of the six specific sections of Rule 60(b).” Id.
 (alteration in original) (internal quotation marks omitted).
 Here, the district court determined that Mr. Gravelle failed
 to meet the first two threshold requirements.
      As to timeliness, the district court, noting Mr. Grav-
 elle’s reliance on a ground stated in Rule 60(b)(1) (“excusa-
 ble neglect”), invoked Rule 60(c)(1), which provides that a
 Rule 60(b) motion on that ground must be made “no more
 than a year after the entry of the judgment or order or the
 date of the proceeding.” Fed. R. Civ. P. 60(c)(1). Mr. Grav-
 elle filed his Rule 60(b) motion on November 1, 2019. The
 district court, agreeing with Kaba, concluded that the
 starting point for the one-year clock was the district court’s
Case: 20-1370     Document: 38      Page: 5    Filed: 08/04/2021




 GRAVELLE   v. KABA ILCO CORPORATION                          5



 March 16, 2018 Fees Entitlement Order, because “the mail-
 ing delay, which forms the basis of [Mr. Gravelle]’s excusa-
 ble neglect claim, affected his ability to timely file before
 the court’s March 16, 2018[] order.” Rule 60(b) Order, 2019
 WL 6851605, at *2. The Rule 60(b) motion was filed far
 more than one year after March 16, 2018, the district court
 concluded, and was therefore untimely under Rule 60(c)(1).
     The district court’s reasoning runs into a problem. Un-
 der Rule 60 and Fourth Circuit law, Mr. Gravelle could not
 have filed a Rule 60(b) motion within a year of the court’s
 March 16, 2018 order. Rule 60(b) applies only to a “final
 judgment, order, or proceeding,” not to interlocutory or-
 ders. Fed. R. Civ. P. 60(b) (emphasis added); see also Fed.
 R. Civ. P. 60(b) advisory committee’s note to 1946 amend-
 ment (“The addition of the qualifying word ‘final’ empha-
 sizes the character of the judgments, orders or proceedings
 from which Rule 60(b) affords relief; and hence interlocu-
 tory judgments are not brought within the restrictions of
 the rule, but rather they are left subject to the complete
 power of the court rendering them to afford such relief from
 them as justice requires.”). The March 16, 2018 Fees Enti-
 tlement Order was not a final order on attorneys’ fees, but
 was interlocutory, because it merely resolved entitlement,
 not the amount. See Elbit Systems Land & C4I Ltd. v.
 Hughes Network Systems, LLC, 927 F.3d 1292, 1303–04
 (Fed. Cir. 2019). There was no finality until the district
 court issued its August 8, 2019 order determining the
 amount of fees owed—more than a year after the March 16,
 2018 order. The Fourth Circuit has recognized that “Rule
 60(b) [is] not available for relief from an interlocutory or-
 der” and that Rule 54(b) provides the avenue for such relief.
 Fayetteville Investors v. Commercial Builders, Inc., 936
 F.2d 1462, 1469–70 (4th Cir. 1991); see also, e.g., State Nat’l
 Ins. Co. v. County of Camden, 824 F.3d 399, 406 (3d Cir.
 2016); McKay v. Novartis Pharm. Corp., 751 F.3d 694, 701–
 02 (5th Cir. 2014); Kapco Mfg. Co. v. C&O Enters., Inc., 773
 F.2d 151, 153–54 (7th Cir. 1985).
Case: 20-1370     Document: 38      Page: 6     Filed: 08/04/2021




 6                         GRAVELLE   v. KABA ILCO CORPORATION



      Any error regarding Rule 60(c)(1), however, is harm-
 less, as denial of Mr. Gravelle’s Rule 60(b) motion was cor-
 rect regardless. Mr. Gravelle’s motion addresses how the
 district court considered his March 19, 2018 filing—as a
 motion to reconsider, not as an ordinary (but excusably
 late) response to Kaba’s motion for fees. See Order on Mo-
 tion to Reconsider at 2–3 (applying the standard under
 Rule 54(b) for reconsideration of interlocutory orders). Alt-
 hough Mr. Gravelle could not have appealed the interlocu-
 tory Fees Entitlement Order or interlocutory Order on
 Motion to Reconsider when issued, he could have appealed
 them once final judgment was entered on attorneys’ fees on
 August 8, 2019. Mr. Gravelle did not do so, but instead
 waited until after the time for an appeal had passed, see 28
 U.S.C. § 2107 (providing 30 days to appeal following entry
 of a judgment or order), and filed a Rule 60(b) motion. Hav-
 ing failed to appeal the district court’s order after it became
 final, however, Mr. Gravelle cannot use Rule 60(b) as a sub-
 stitute to challenge the merits of the order. See, e.g.,
 United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260,
 270–71 (2010); Wells Fargo, 859 F.3d at 300 (holding a Rule
 60(b) motion to be untimely after the movant failed to
 timely appeal); see also McCulloch v. Sec’y of Health &
 Hum. Servs., 923 F.3d 998, 1001 (Fed. Cir. 2019) (“To rely
 on Rule 60(b) here would be to use it simply as a substitute
 for appeal to seek a change that could have been sought at
 the time that the appeal opportunity was available but by-
 passed.”). For that reason, Mr. Gravelle did not present his
 excusable-neglect claim, which he first raised in his Rule
 60(b) motion, until it was too late.
      In any event, the district court’s denial of the Rule 60(b)
 motion must be affirmed for an independent reason. Time-
 liness aside, the district court determined that Mr. Grav-
 elle failed to present “a meritorious defense,” Wells Fargo,
 859 F.3d at 299, to the award of attorneys’ fees. In his Rule
 60(b) motion, he merely requested “leave to supplement his
 prior opposition papers to Kaba’s motion for attorney fees”
Case: 20-1370     Document: 38      Page: 7    Filed: 08/04/2021




 GRAVELLE   v. KABA ILCO CORPORATION                         7



 and stated that he would, if permitted, give “substantially
 justified reason[s]” for not disclosing documents or attend-
 ing his deposition. Appx. 35. The district court faulted him
 for not providing the justifications for these actions in the
 motion itself. See Rule 60(b) Order, 2019 WL 6851605, at
 *2 (citing Compton v. Alton S.S. Co., 608 F.2d 96, 102 (4th
 Cir. 1979)). On appeal, Mr. Gravelle argues that he filed
 an affidavit that supports his meritorious defense. See
 Gravelle Br. at 1–2. But he filed that affidavit, not with
 his motion, but only after Kaba responded to the motion.
 We cannot say that the court abused its discretion in not
 considering the submission made only at that stage. See
 Rule 60(b) Order, 2019 WL 6851605, at *2.
                              III
     For the foregoing reasons, we affirm the district court’s
 order.
     The parties shall bear their own costs.
                        AFFIRMED